DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: A thorough search of the prior art fails to disclose any references or references, which taken alone or in combination, disclose, teach or otherwise suggest the explicit combination of limitations as set forth in claim 1. 
The prior art does disclose side wagers for blackjack games directed to determination of whether a player’s initial two cards equates to a pair or whether a card from the player’s initial two cards and the dealer’s up card (in the blackjack game) equate to a pair (see Terminel, prior art of record), the prior art fails to explicitly set forth three distinct or discrete wager areas including a first wager area corresponding to a wager on a dealer pair, a second wager area corresponding to a wager on a player pair, and a third wager area corresponding to a wager on a player/dealer pair, such that a first wager is placed on at least one of these areas and a determination is made whether or not the first wager won based on whether a pair having the same rank has been dealt where any of the following criteria area met including the first wager being accepted on the first wager area and the first and second dealer cards have the same rank, the first wager is accepted on the second wager area and the first and second player cards have the same rank, or the first wager is accepted on the third wager area and one of the player’s cards has the same rank as one of the dealer’s cards. As such, while the prior art discloses a side bet area with various criteria, the invention as claimed in at least claim 1 provides for at least three distinct betting areas for three side bet opportunities that each correspond to a pair of same ranked cards either in the dealer hand, the player hand, or across the dealer and player hands.  Accordingly, the specificity as claimed appears novel over the prior art, as any modification to the prior art would appear to require improper hindsight reconstruction given Applicant’s disclosure as a road map to create a blackjack variant having distinct side wagers for pairs of cards having the same rank in different manners.  


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715